Citation Nr: 1609552	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  15-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of cold injury of the right side trigeminal nerve, claimed as paresthesia of the head and face.  

2.  Entitlement to an initial compensable rating for residuals of cold injury of the left side trigeminal nerve, claimed as paresthesia of the head and face.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran filed a Notice of Disagreement (NOD) in January 2015 and the RO issued a Statement of the Case (SOC) in June 2015.  In July 2015, the Veteran filed a VA Form 9, Substantive Appeal.  

In December 2015 and January 2016, the Veteran submitted additional evidence and argument with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, the Board also notes that the Veteran's VA Form 9, Substantive Appeal, was received after February 2, 2013, and it is thereby subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165, 1190 (Aug. 12, 2012) (amending 38 U.S.C. § 7105 to add subsection (e) which provides that, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration) codified at 38 U.S.C.A. § 7105(e) (West 2014).  The Veteran did not request AOJ consideration. 

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The Board notes that the Veteran has contended that he is unemployable due to his service-connected cold injury residuals.  (See August 2014 and July 2015 statements from the Veteran.)  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The issue of entitlement to service connection for rhinitis as secondary to trigeminal nerve cold injury residuals has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's residuals of cold injury of the right side trigeminal nerve have been manifested by pain and cold sensitivity, but not by tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.

2.  The Veteran's residuals of cold injury of the left side trigeminal nerve have been manifested by pain and cold sensitivity, but not by tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for residuals of cold injury of the right side trigeminal nerve have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2015).
 
2.  The criteria for an initial disability rating of 10 percent for residuals of cold injury of the left side trigeminal nerve have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided pre-adjudication VCAA notice by letters dated in March 2011, April 2011, and February 2012.  The notice included the types of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing the injury or disease, during service.  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.  These letters were provided to the Veteran prior to the adjudication of his claims, and therefore met the timing requirement.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's residuals of cold injury of the right and left trigeminal nerves.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).
  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in December 2015, the undersigned VLJ identified the issues on appeal, and discussed the Veteran's specific contentions with him.  Specifically, the Veteran voiced his disagreement with the Diagnostic Code assigned to his cold injury residuals affecting his face and the undersigned took detailed testimony regarding the Veteran's assertions.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's claims for entitlement to service connection for residuals of cold injury affecting the left and right sides of his face were granted by an August 2013 rating decision, a noncompensable evaluation was assigned effective January 31, 2012.  The RO assigned Diagnostic Code 8205 for the disabilities, which pertains to paralysis of the fifth (trigeminal) cranial nerve.  Under Diagnostic Code 8205, a 10 percent rating is assigned for moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis.  Finally, a maximum, 50 percent, rating is assigned for complete paralysis.  The rating criteria also note that the severity of the paralysis is dependent upon the relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8205.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran was provided a VA examination in April 2013 regarding his claim of entitlement to service connection for residuals of cold injury to his face.  The examiner noted the Veteran's history of "extreme exposure" at the Chosin Reservoir, and noted that the Veteran had paresthesias of the entire face.  The Veteran reported that the symptoms began after he was exposed to cold weather in the Chosin Reservoir "in the 38 parallel during the Korean Conflict."  The Veteran reported that the symptoms he experiences are intermittent, but they are moderate when they occur.  

On examination, the examiner noted that the Veteran's neurological examination was essentially normal "as would be expected."  The examiner stated that the Veteran's history is consistent with superficial frostbite neuropathy involving the face.  The examiner indicated that it should be "categorized in the trigeminal nerve distribution on both sides of his face."  The examiner indicated the severity was mild and that there was no history of dysphagia or loss of mastication.  Additionally, the examiner noted that the Veteran could swallow and that there was no slurred speech.  An MRI and an MRA of the head and brain were performed in February 2009.  The impression was that there were multiple subcortical areas of high signal intensity seen on FLAIR and T2 sequences, likely representing sequelae from small vessel ischemic disease.  The major intracranial vessels are patent.  There was not large intracranial aneurysm.  

In June 2013, during an examination concerning the Veteran's claim for entitlement to service connection for rhinitis, the examiner noted that the Veteran complained of symptoms including runny nose, facial and head pain with heat and cold exposure, and clogged ears.  He also reported watery eyes, occasionally blurred vision, pressure on the eyes, postnasal drainage, pain around the eyes, nasal obstruction, and headaches.  

VA treatment records from July 2013 indicate that the Veteran complained of cold sensations around his lips, on the top of his head, around his ears, and around his eyes.  He could not characterize the symptoms as being tingling, numbness, pins and needles, or actual pain.  

The Veteran submitted a statement in June 2014 in which he indicated that his paraesthesia is "not intermittent" but rather that it would be better described as "constant."  The Veteran further indicated that the Diagnostic Code assigned (8205) indicates degree of sensory or motor function and the Veteran asserted that the diagnosis only considers "motor function involving one branch of the nerve."  He indicated that sensory or nerve function should also be considered.  The Veteran stated that when he is outside, his symptoms intensify as the temperature drops.  He indicated that exposure to cold temperatures for about twenty minutes "results in severe reactions" in his head, face, and sinuses.  

In August 2014, the Veteran submitted a statement regarding this appeal.  The Veteran indicated that the VA examiner noted mild paresthesia, but diagnosed the Veteran with mild frostbite neuropathy and not mild paresthesia.  The Veteran further indicated that these two statements were in contradiction.  The Veteran indicated that he began to experience paresthesia in his face, constant sinus pressure, and strange sensations shooting through his head, face, palate, and tongue when he began working as an independent contractor for the Danella Rental Systems.  He was tasked with delivering rental vehicle to various locations, which required two or three days travel and overnight lodging.  The Veteran stated that the paresthesia, combined with the pain and discomfort in his hands and feet created sleep disturbances where he would sleep approximately two hours each night.  The Veteran stated that he had to switch to local work, which paid him less; however, eventually, he stated that the paresthesia, combined with sleep disturbance, caused sufficient anxiety that he could no longer work.  

Also in August 2014, the Veteran's wife submitted a statement concerning the Veteran's condition.  The Veteran's wife indicated that she has helped the Veteran adapt to the cold injury residuals over the years of their marriage.  She indicated that the Veteran can be sitting in a "heated room of 70 degrees, covered in a blanket, and still feel cold over his entire body."  When he is outside, she reported that he has "severe reactions as the temperature decreases."  She indicated that the cold exposure "seems to trigger severe reactions in his hands, feet, and more recently his head and face."  She further reported that the Veteran had begun feeling "strange sensations" in his head and face about five years previously.  The sensations were diagnosed as allergies and rhinitis.  She indicated that the feelings are constant and that cold exposure makes it worse.  

In September 2014, the Veteran was provided another VA examination concerning his cranial nerves.  The examiner reviewed the claims file, including military treatment records, military personnel records, and VA treatment records.  A full examination was conducted and the examiner noted the Veteran's previous diagnosis of trigeminal neuropathy. 

The examiner noted that the Veteran has a history of chronic pain and dysesthesia in his feet, legs, and hands, which was secondary to diabetic neuropathy and/or previous cold injuries.  The examiner noted that the Veteran began complaining of tingling, numbness, and pain in his face, airways, and head since approximately 2008, which the Veteran believes is also related to his prior cold injury or neuropathy.  The examiner indicated that, in April 2011, the Veteran reported additional symptoms of cold sensation around his lips for a couple of years on exposure to cold.  The Veteran also complained of discomfort affecting the top of his head, ears, and around his eyes that he found difficult to describe.  The Veteran described it to feel like a pressure or heaviness that he thought was related to previous exposure to cold injury.  The Veteran was unable to characterize the symptoms beings tingling, numbness, pins and needles, or pain.  In September 2011, the Veteran reported experiencing the same sensations in his nasal passages and sinuses.  The Veteran indicated that he was finding it difficult to sleep at night because of the symptoms, and he also reported that it was "annoying at work."  The Veteran reported that he believed these dysesthesias were residuals of his prior exposure to cold.  The extreme temperatures of hot or cold triggered symptoms of running nose, cough, discomfort around the face.  He stated that he had been treated with decongestants, allergy medication, and codeine, but that his symptoms always come back.  The Veteran reported using gabapentin once daily, which helped reduce the shooting pains in and around his face and head; he stated that the discomfort persists.  The Veteran stated that his symptoms began six years previously, and he did not have problems prior to that.  He reported constant pain in the face from around his mouth to his forehead.  The pain is much worse when exposed to cold temperatures.  He stated that he feels a prickly feeling in his palate and tongue at all times. 

The examiner found that the Veteran's cranial nerve V, or trigeminal nerve, was affected by his condition.  The examiner noted that the Veteran had constant, at times excruciating, moderate pain in his upper face, mid face, lower face, and side of mouth and throat.  The examiner also noted moderate dull pain in the upper face, mid face, lower face, and side of mouth and throat.  Additionally, he noted moderate paresthesias and/or dysesthesias in the upper face, mid face, lower face, and side of mouth and throat.  There was moderate numbness in the upper face, mid face, lower face, and side of mouth and throat.  There was a mild difficulty to chewing.  The Veteran's muscle strength testing was normal in all areas and his sensory examination was also normal in all areas.  In the cranial nerve summary, the examiner indicated that the left and right cranial nerve V, or trigeminal nerves were not affected.  No other significant diagnostic findings or functional impacts were found.  

The examiner rendered the opinion that the trigeminal nerve injury possibly due to cold exposure.  The etiology, the examiner stated, is unclear, since he did not have this in the years after he was exposed to cold and sustained the extremity frost bite.  However, he explained that it appears the Veteran has sensitivity to cold and this could be more likely than not due to the original cold exposure he sustained while in the service.

A private treatment record from January 2015 indicates that the Veteran was seen for an eye examination and the examiner noted a history of paralysis of cranial nerve V due to exposure to cold temperatures in the Korean War.  

The Veteran submitted a statement in July 2015.  The Veteran described his experience in Korea and his medical history related to his cold injuries affecting the other parts of his body.  He explained that in 2008, he began to experience strange feelings in his face, extreme sinus discharge, tingling in his lips, and other strange sensations.  He was treated for rhinitis and allergies, but these treatments did not resolve the tingling and sensation problems.  He indicated that he was referred to neurology, but no diagnosis or treatment was provided.  He reported that the pain in his head and face continued and became more severe.  By 2011, the Veteran stated it was "clear" that the pain in his head and face was identical to the pain he experienced in his feet and hands.  The Veteran stated that the impact of his cold injuries has been a "lifelong experience."  The Veteran reported that the condition worsens as the temperature drops, severely limiting his outdoor activity.  He indicated that he curtailed his work several years ago due to sleep disturbances. And about one year previously, he terminated his employment due to his loss of sleep, as he felt that he could no longer safely perform the work activity.

During his December 2015 hearing, the Veteran asserted that the Diagnostic Code assigned for the cold injury residuals affecting his right and left sides of his face was inappropriate.  He asserted that he should be rated under the same Diagnostic Code that he was assigned for the cold injury residuals affecting his bilateral feet and bilateral hands.  

In a December 2015 statement, the Veteran referenced private treatment records and further described his condition.  He indicated that during the winter of 2010-2011, he realized the feeling in his head was the same feelings he experienced in his hands and feet.  He also recognized that cold temperatures caused an increase in severity and discomfort.  

 The Veteran submitted a statement in January 2016, which emphasized his previous contentions and indicated that he had developed the shooting pain and paresthesia in his head and face in about 2008.  At that time, he indicated that the condition got progressively worse in cold weather, to the point that he can no longer be outside more than ten minutes at a time.  

Based on the medical evidence outlined above, the Veteran's symptomatology as it relates to the cold injury residuals affecting his right and left sides of his face, the Board finds that the Veteran's cold injury residuals affecting the left and right sides of his face are more appropriately rated under Diagnostic Code 7122, for cold injury residuals.  38 C.F.R. § 4.104, Diagnostic Code 7122.  This is so because, while the trigeminal nerve has potentially been impacted, thus suggesting that the assigned Diagnostic Code 8205 is potentially applicable, Diagnostic Code 7122 speaks directly to the Veteran's diagnosis and provides rating criteria that specifically contemplate the symptoms of the Veteran's residuals.  Thus, the Board finds that Diagnostic Code 7122 is more appropriate.

Under Diagnostic Code 7122, a 10 percent rating is warranted when the record establishes that the cold injury residuals are productive of arthralgia, or other pain, numbness, or cold sensitivity.  For a 20 percent rating, the record must establish that the Veteran's disability is manifested by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, sub-articular punched out lesions, or osteoarthritis).  A maximum 30 percent rating is assigned under Diagnostic Code 7122 for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus 2 or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punch out lesions, or osteoarthritis).

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes and complications at the site of a cold injury scar or peripheral neuropathy should be evaluated separately. Note (1) to Diagnostic Code 7122 also provides that other disabilities that have been diagnosed as the residual effects of cold injuries, such as Raynaud's phenomenon, muscle atrophy, etc., should be evaluated separately unless they are used to support an evaluation under Diagnostic Code 7122.  See 38 C.F.R. § 4.10, Diagnostic Code 7122, Note (1) (2015).

Having established the above, the Veteran's cold injury residuals of the right and left sides of his face warrant a 10 percent rating for each side of his face, based on the arthralgia and other pain, numbness, and cold sensitivity he has experienced.  



Additional considerations

The Board has also considered whether the Veteran's cold injury residuals of the right and left sides of his face presents exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the schedular evaluation of the Veteran's residuals of cold injury of the right and left side trigeminal nerves is adequate.  The evaluation of the Veteran's residuals of cold injury affecting both sides of his face contemplates his subjective complaints as well as the objective manifestations of the disability.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's residuals of cold injuries, and provide higher ratings for more severe symptoms than the Veteran experiences.  Thus, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial 10 percent rating for residuals of cold injury of the right side trigeminal nerve is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial 10 percent rating for residuals of cold injury of the left side trigeminal nerve is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to a TDIU. 

As noted above, a claim for a TDIU due to PTSD was raised by the Veteran's August 2014 and July 2015 statements.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim or provided VA Form 21-8940.  Therefore, he should be provided with such notice on remand.

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(3). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As an initial matter, given the decision in this Board decision, the Board finds that the Veteran is in receipt of a 30 percent rating for cold injury residuals affecting his right foot, a 20 percent rating for cold injury residuasl affecting his left foot, a 10 percent rating for cold injury residuals affecting his right hand, a 10 percent rating for cold injury residuals affecting his left hand, a 10 percent rating for cold injury residuals affecting the right side of his face, and a 10 percent rating for cold injury residuals affecting the left side of his face.  Together, these disabilities amount to a combined total rating 60 percent rating, and all of the disabilities rated resulted from a common etiology or single accident.  See 38 C.F.R. § 4.16(a)(2).  Thus, the threshold disability percentage requirement under 38 C.F.R. § 4.16(a) is met.  As such, the remaining question is whether the Veteran's service-connected cold injury residuals render him unable to obtain and maintain substantially gainful employment, considering his education, experience and skills.

While the Veteran has provided a lay statement indicating that his disabilities prevent him from maintaining substantially gainful employment, it is not clear whether his functional limitations resulting from his cold injury residuals are so severe as to prevent him from obtaining and maintaining substantially gainful employment.  As such, a remand is required to obtain an opinion that describes the functional limitations caused by each and all of the Veteran's service-connected cold injury residuals.  
    
All ongoing VA treatment records, including any information pertaining to the Veteran's treatment for his service-connected conditions, should be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  The RO/AMC should also obtain any and all private treatment records from any facility from which the Veteran has sought treatment.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his service-connected cold injury residuals.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  A copy of any request(s), and any records obtained in response, should be included in the claims file.

2.  Then, obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected cold injury residuals that affect his right foot, left foot, right hand, left hand, right side of his face, and left side of his face.  The examiner is asked to comment on the effect of these disabilities on the Veteran's ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  If the VA examiner determines that another examination is necessary, and then schedule the Veteran for a VA examination with an appropriate expert.  

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
  Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


